^5^2d_                     1^5^-02
*   •'£-'




                                               RECEIVED IN

                                               FEB 09 2015




                         7 /#/ >^t/a




              llJ£/T/)f/-/JlffltyM'm//.673 ¥

            ^^fMjJtJ&OLfZi/Mes df7%£tiW£r/)fMML
tf/Mefl.Arm /Ufi J/Z&cffilkJeetinaato.. .
Mr? A/i/Ar/AnAA/Am £#m. ///?/, izikto,




Jit wdtfiLAeJM //ff^sffivtovf,Aji/w
Ae/LJl/J/Wt TO/7//77 jt/f/?/>#//7M). /Ai/m lew
&//ma-/h/n A/m d/A/s              dA/1 d. W1®
   ArW 7%E&tt£nFflOM/JiAfUm£Ati
     A=M. /WWI7£ Af 7AXAX


 •yfMi


      m      %1

   2A/flA/ABlAAL JfflEM&ftAA'AAffi.AfJ
   7W/M7'/)flAtffJfAA&mA/J?1 f

73'77/£'/Aj/AmASIZ~3fflr?££fdAjD rV)/j^r:
   A!m@/m)» y^fr^A^7M:^A^rTr^>Ji„.
7/7^r/m/r/)fAriwArfrAmL Jn^Ti/rwrdAjr/-
M/!i)aHH^fbA/^3v^m^ -&y7jAjcwjAA/f7Mr7?rrA7c oiml Ak/AArrAAc
A?jY. Aeer?dAjmAyy?^jAIt /&. A7SAD(y7p27-
^ap^iwz /AprA/tiMf/pj/MjTb
£mxm$ yAtAtJm$j7/)y?yif/yffl!£j #AAyYAyfAjMAd-
M/^rfe#M yyiMiPryr/jt. pAtlby? st/pam),
sdjern'ArA./Mi /fymma /M//mm,
yijriAAMl/>fJ/m/?yrr:mMjAmj77y
yy/immiAys tAl /twrtf/faificnM7r?Afia//
awf&Mfc. yid -A132D. )AAyp zeqaz/sidLalMi
AM. 17.d7J ^Mrit;^wy
JwTfome. 7AAj?y/y?ly/"'ffl'r^/iWi^/taAAkM,,
yyy ^^/zJi/hrmaAi^tymAd^ffJM/ibi.
r? Ajj rAjnaAA/rn /i^^a^/msr^mmr
AA7> Xtf 20/&/,/37('ffir.&irt. A/r/Mr)
 /&&&? /AsA7£„ ygl $,iA.3A(78(.As//nJfip.
 2£ryA).

£777 AAA^r-i/^rr//%$71rfltA* WO^lipA/
 7Jffl(7Ay. ArifJff. W ~7fe Ar>fAAe7A^jf
"/!yy)A7A&per)Ay/7?&77:]'dtftfj/Kme/rffirwdAfak-
 r)r'dc/Mr^/d//7f j7J &AA^J!M$t00/£. a£A
mfhwL. rJp/>4JJ/AA/va7W^7WLiAMArtL--
/ry&yy3t> zf Afofafffj/jtfejAw) r)Ayir)7M.
AA)reky^JJ/AirWaAAy7k Trkp. AUe.yh/^ Arjd.
Ayy ffl)i^^7fa:/?AJ0rW?0^m.
A^At7Am€0',ry/r/er)AfAjr/77J'jyi/yWd1Almtytti/
/yy^AijJA&tfymermyrfjr? yrywMJfs/e27yA7.
A/amATZ&mA mwajAyATTAaAAjA&f&rpn
  7/.r)7Jrwr-jAM A. (7
j^ijyz/yjd/^rJTdAA^ ^Ali^/zMMoMm
ypwfof'Ah>#y&ynAyJyA/azAAf/ym  /ArplicMuMjdrfjAjjJh
 Afc<2&&/%>. 5'IUO. )67..-fa. __..._._. ,.,„,
 fMJU7.3A, f/MjjMjyjSA-
 mlewepct £mhiM-w?mt -miAAi far.

 7A2a       Tfttiumi?$7/M7/?rjJw
•yfa' At/yzA/c   J/? AyjdcAfiewiyj7/74.
ASa/rAo />r          y7J/77c "M/Y^ncm
 Ah ?rd$c//f/MaltfAM/ailj/td-mL Ardffl
-7fcj/k/da(7&r/2JffK.. yymAA/y^irf/nJ
"7M7lAir/MPtf y^//zArAy76^2jmMj-
 7A'/%*£ vm7. AA-Sl /z///iAjyiye. jfmm-,
J$eryA/}/7 yf/yJk yAf/yrmyjs^j/irAsrtm
/7J//7tn AAt&A//) yA£?r>7/r£of%vj//&w7A7A//7j/r)ppre}7/ry7jj
AA7yfAAAA/7 j/iA/ny/AA//!rA/M/A?-.
yAiAw. /7yW(im£AZfoMjA2j-A)e£ri abieJ,
rAr/L mmya/A/jo). ^ppAcj/iAm/d jedszp
£o/7jm//7Mca -fa. /mmtAw/Aa?&?
At ApyZc/t/qAy/i fa/Ui^/py, A232D. ryAAw
A/iAtytir$ 7for7/M^y7^/3//2iA//y<>-
-mwrQtL r3hjAAm)y£27yyAA/&7^yye/W2J77
 F/zAaiA/W sAfp//c2/7A7y7jjZ)77'3 &/BUit.-nw
Ax//n Mm;/7 tfmh&jMttlafe//?-
rf7$7mAAx///f e7/mA>>fcA//r/'As
y£/yey                   z.

                                     AeAA&/7yy7rMAz
jJnATmA,                                  AAJ
  '/i/wns                       vj//lA/aAmA
/£uB//7A/7/l                       'eme/iAoA£)P7'
rcy?/*//. /Q •y&7&7277/)/i t>7j ^3 yimkAeX-
//j//)/W//l V.72A'7hM'&7t2B.d2J'20732.D2J
yMm)Jl Je7/yec7l//irAer/M)« T&Az///}-e7yA/£-
/AAy-A) J /yy/£erj^An7/AAi//cArA. yAA&i/r/ikr
s#yy>A/rx/7A'£y7A2jS'j;AAry//77y72327j/77fr/)/7A7
21 A&ryMzJ/AATem/Ae. (% exJutfwDmiJ
/7Jjd£eefa M7/zz}> iAj &/ffih> _
AAmATdM^£atjrWfArA£yA)7/A3^27i/
M7A7A7m£7j7Jm$p lAm/ry*/%iWdjeDy
ergd eiy/ak/yi pf/jAAji/Ami y/i/^MAj/zAdr--/
ymA/UMcL, hA^mzjcA/^mm/ij/^A/ida//.
JPpnJfflA'Cb/nA. AT/r/Aern /ffjA/A'At rioAAy7/?Am
TTflif/wiAAmx/AaAAAAj TwAyJAdAsAyA/WtJ
\A9WT& 3AJW7y /p^fcZ&&/fa#,
M4/b/)j7Art/At y^7/^rr^epy/AA^AlA£fl)mm
•£vpy7>rn At/sJp/Agj/jAs -Zr/A/jAzct yA/m^AjpA
7/j7/(l/irrWr]L./7pp7/(l2y/7A/777U £sm/7bretyr7/r)h/!i, AhAyA/j'/y//y)LSqpp/)/f-
 &/7)y'£A2/7i/p//ip£yAM2£ LdAemf). flr>
 jmmq^hm /y /yiJpTnt/A/AATAA/k/i
 ym 2pp7/te/iA£yy73jMjAjj/A -ricram^
  AT/e. ^DA^eyu/y7m/)/iA£77^A^M&7i
  Aoi/rAjy ''^j/j/^:)AAM/ff^/7/7tyA/^m'



 -£/ffi?r„/fcp//i^iyy^AeymJ//fa /d/tJkqt-
£s 7/yMfy£2ym^^cT^^ASA/yAJf
ATyiyAA/AiPL/^^SAy y^m^/^Presm-,
^yy^yyf^cAeene^/D//s7yyyoyWAAy^
AftAA/wAk J£j/2A^pA7$.ti/>?Aj£J§2i-,
A/2 &riyAy2/!A. jMjm/ucAs /sAyAAA/L/ASppye^-,
yyyi. 7/ yyy/jAfm
                                     *ihfcAVh
                              r//t?mf.




P/doa$ A/7 jay/dfa& /Uiffi^/2!Y^m0M. M?tr ,
faam /ten qb?/z/f (Mj^di^/x^ J^^flm
/yfM/mrn/AaM,, h$f^s rffcjffim c?MdAy#?
Af^e^fhjt JA/jff/AAAAM) -mal A ^JhsMr^i
A7AJ 7TA4/AAAAAcWf


   Ab j6e/A/?A/'/&]im66-/m^/f.ir.J^Amt
  *6t /)cAf/JiAAy& far ^>^^7^^^^jte^^
  Jffl/V? M/ft )/??&&?Aif^AESeJ^AfJ/^C fflff
  ytm^erA/^rMm\ a$ 2 f/ywrfl^
  2///Jmj^^r/w/jf/L ^/>*»zMw
   AJ ?rd/c//AAj/             v



                                         m)
 App/il
 3/}7 ifierh}'co/p/reherb< 4Wrf«f^
 7AcAAk /pyMT/Pt PAAAe^mtf^/ol^m^ £
yA/i 3emAA/7j//)2/z. AA/^jiSpyr/y/yA/^ApmA-
/PeAy/mAA/yjAr/yryA. /fljnt7atiw7tia*a/Ay
 /U>/i7/dm /pAt/yyAA/MJt.


ADi/t A/a/Pif A/AjA)/? {/W/&i07foye£M>/?aA,
Ar//n/yAA)P(&///}/7af/J/9 m/732?. A£/> 7fe£p/AA3m
ri#pmA/M27Anoyjp^AA^^y
CAAhmJwa A77Am2A/mtimsApAAiA2y/m
m72/i)FJ77AmeAA/p£y/r75A/M^/Ma'yh/Ak
TA/Ai -fiii/p/rATtyAlA/A/l/€sAf37e-/3pyJK/?0. ,
/7ppAj/tA/flpAeryzvAj/tAApppp //rAi/yyypjt.
TAarfA/, -Ar/i /7j/77€. A At 7/dAff).
ApA/cjrAA/^MAA/pJffiiim/Mi-
ymwAfaA/; AjA/>/$A/r eaz/yAALr,
y/Ay/.pycT/ApAkAMAgicL.A^^//.
A^^/73r/ipArjAAt:AAnc£jpyL/7p 3232D/i3j
jy> S(iAA^/A^bArA7/jAp7A. AA.  #7 2 fldiuM/?JM.. ^a/C^/maa/^
 A7fAAf)AAj^JA/jy2i2^                                   .
 cW)f}/M/?A2S2 7AA)/{aaawaatv&a^
a/a? A/k^mh^2/^                                 s/?t//T/£-
A5/M sVUAWAt Art/MCTAC!^ 7kfi£cMy^A3'
^^7y^^^a/JaAl, AAVAShd/AaJm /y/Mafe /J a/a^j 7mm Af2/^j$L-6rrdAJ~
/AAA//AA/&/jf£AA?(V
zmYfA/f J/jy
^j/rf^ifjjMjf/p           of/)yy/Af/m^
    ^ A/JA/mW/yZOc /^efjriff.mimeAW
-fydm TmrA AAA/A/ArTAyyA/y/AdAAFA/i&r:
A^mrm^J^j^dLof°At&y$MAy'ft1J^t&nM

 MA^piD J/Va/AA&&M(^                     /lii?
 aYaja4a/jymrt&A^                             .
7AA/M/7%/fl^                           AAAAA?, _
/a/ea//A/lAtrS^ fy/fy A)OA?f Ah/A/f%AWC7/AAA?y.

      ^.//^h/j/jJA/?/^
A^^W/^/Am                                      -j
/Twf'tifjflL JJm/s?aS^l i^Mz^

/LmAA/21'Lfu) /&
Awe /M/J/flA/^/f^ 0rt^/0)AA7^j/ey/M\ /a/a/ma
 l7mtA?/L/Jyy£^
 21/^t//^y2A/y^A)A/A^
 a/ /2a&?/^M7wJ&£ ToA/At /fa/rd/foefaL*
^rtAyW]'AA^
AA7//W/ZsWJJZfr&s^^
3M$(^AA/77AA/A/^
^ ^5^^-2^z/^^ t^lTa/a//d//A/TAt7ri--
A/)//\sSr'&i/jt /^^^;j^^^^2k




                                     ilJAA/ACJ;




/&/?« AA/JA/mr^^                    ifc/tm^Mtf
c/^apa/} /iff/3 r/y-ffk JMcTd/rAL
/TJ/MMft 7/k/Je//efi

£Y£Ima/M-mrf       cL
IN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS:




     THE GRAND JURORS for the County of Jefferson, State aforesaid,

duly organized as such at the April Term, A. D., 1989, of the 252nd
District Court of Jefferson County, in said County and State, upon
oath in said Court present that ALBERT RAY MASON hereafter styled
the Defendant, on or about the 8th day of April, One Thousand Nine
Hundred and Eighty-Eight, and anterior to the presentment of this

indictment, in the County of Jefferson and State of Texas, did then
and there sexually assault NATHLEE E.      CARRIER, a person not the
spouse of the Defendant and hereafter styled the Complainant, by
intentionally and knowingly causing the penetration of the vagina
of the Complainant by inserting his finger, without the consent of
the Complainant, and the Defendant compelled the Complainant to
submit to such sexual assault by the use of physical force and
violence and by threatening Complainant with the use of force and
violence against Complainant; and, by acts and words the Defendant
placed the Complainant in fear that serious bodily injury would be
imminently inflicted on the Complainant,
tf •   P*




                    AND THE GRAND JURORS AFORESAID, upon their oaths aforesaid, do

            further present in and to said Court, at said term, that before the

            commission           of   the   primary   offense,   the   Defendant   was   finally

            convicted of the felony of Burglary of a Building with Intent to

            Commit Theft on July 10,             1987,   in Cause No.    474834,   in the 339th

            District Court of Harris County, Texas,




            AGAINST THE PEACE AND DIGNITY OF THE STATE.




                                                                           RX
                                                                   Foreman of tfle Grand Jury




            •X;i.   4   •>   v                                                      TAtMED
aavoi*                                                                                                                                        «,     > *     ».»*.*
THE STATE OF TEXAS, 1
   County of Jefferson                                       /
                                                                              .., Clerk of the District Court in and for said County and State, do
                  u.Denutv .Tnetxya,.Csotruict,
hereby certify that the foregoing is a true and correct copy of the original Bill of Indictment filed in my
office on the                                                day of                                           .19         ..
                                                             e..
                   •"n
                   i..O
                                                                   IN TESTIMONY WHEREOF, I hereunto set my hand and official seal this
    It- "•
        *   r •                                       u >\             the.                           day of                       „   _        _.    19..
    • ' 1-:
                                                                                                                                                     District Clerk.
   :t~9              ^                    Aj" A^
    t                                             \
                                                                                              By.                                                              Deputy.
                                                        j
                                                             g                                                             i
                                                                                        >               fio         feo
                                                                                                                    1      jw                                         to
                                                        i    8.
            ITg •?
                                                                                        w               S>                 jfl>                                       -vl
                                                                                                                    f^
                                                        !    £                          w                           Sm     lo
                                                                                                                           t«
            i                                                                            1              w           r>                  & f
                                                                                        l-H             M           »                   KW
            a
                                                                                        53              ••0                                              : •
                                                        {                                                           N
                                                                                                                    ii
        1                                                                               o               i-3                !0
            vt                                          t                               H                           io     !i-
                                                        I                                                                               I 5
                                                        !                               S               "3          N
                                                                                        W               W           j-*
                                                                                                                           i1-*
                                                                                                                           !/""»
                                                                                                                    t
                                                                                        2!              tr1                !B>
                                                        |                               H               o           r^     iw                                         to
                                 is.                                                                                SO     i^^>        "H >
                                                        i
                                                        i                               Tl              «!          i-/    !l->        M^ CO
                                                                                        W                           r*     N'          1 O
                                                                                        O               O           K>     U-N         i   ss
                                 2s                                                     s                                  !>                                               o
                                                        4
                                                                                                                    t
                                                                                                                    i      1
                                                                                        Ul \            2!          i
                                                                                                                           j
                                                                                        10              a           i      j
                                                                                        IO        1     PJ          :
                                                                                                        w           !      1
                                                                                    \ *"          )                 :
                                                        1 Jr                          vO      /                     i
                                                        i                           \
                         NO.   <>&-9sis~
  THE STATE OF TEXAS
  VS.
                                           IN THE 25 2ND DISTRICT
                                       *
                                           COURT OF
 ALBERT LEE MASON                      *
                                           JEFFERSON COUNTY.. TEXAS

 TO THE HONORABLE JUDGE OF SAID COURT:
        COMES now the Defendant in the above styied and         K
 cause and m0v«s the Court -                                        "'
 th ,               Urtt° °rd6rthe P—ution to disclose
    true and correct name 0f the coraplaining ^^ ^
 -use and in support thereof would show the Court as £ollovs:
                                  I.

     Th. i„aict..„t in this „„„ u„s ^^ ^^^^ ^ jMe0
«« th. „a„e of th. =o„plaini„g .it„.ss. lttlcl. 57.02 (a) Code
•* criminal Proe.au,:. „,„,„. di.,closure 0£ ^ ^ ^ ^^
na«. o£ th. co.pia.Mn, „,t„.sa to the 0ef.„a,„t ,„„ the De£e„„
dant's attorney.

                                 II.


     The denial of the true and correct na.e of the complaining
witness to the Defendant and his appointed attorney would deny
the Defendant proper notice of the offense for which he is
charged and effective representation by his appointed attorney.
     WHEREFORE, PREMISES CONSIDERED, the Defendant prays this
motion be granted and the prosecution be ordered to inform the
                                                    •

 Defendant and hi3 attorney the tru e       and correct name rf          the com-
 plaining witness.

                                        Respectfully submitted,


                                           ArAi2sti*
                                        B. "WARREN GOODSOnT^JR-
                                        P. 0. Box 7155
                                        Beaumont, TX 77726                          «L
                           Tocas        (409)   898-3423
                                        TBL 08169500

                                       ATTORNEY FOR DEFENDANT

                        CERTTFTf-&TE> OF SERVTCF

      A true and correct copy of the foregoing Motion was deliver
ed to the office ^the District Attorney of Jefferson County,
Texas, on the ^_T"day of &Z*4                           ,1989_

                                         /A / s
                                                                              ^
                                       B. WARREN GOODSON, JR

                                   ORDER

     On this the A7_ day of              ~~?/1&£?                1989, came on
                                                A
to be heard the Defendant's Motion and the Court finds that said
Motion is hereby (GRANTED in all things) (DEMTrcn to «h^h actlon
s£-thc Court -4-fee. Defendant duly oxcopfe&).
     SIGNED this the    ?3
                              day of                             .,   1989.




                                       JUDGE PRES5t>ING
                                            NO. 6"^^^
THE    STATE     OF   TEXAS                        *            IN    THE    252ND DISTRICT

VS.                                                *            COURT       OF

ALBERT            MASON                            *            JEFFERSON COUNTY,             TEXAS

                                  MOTION    FOR    CONTINUANCE


TO    THE   HONORABLE      JUDGE    OF    SAID    COURT:


        NOW COMES the Defendant in                     the     above        styled     and numbered

cause and         files this        his Motion           for Continuance requesting the

Court continue this cause from its                           present trial           setting of May

3, 1989, until a future date for the following reasons:

                                                  I.


        The Defendant            in this cause is charged with aggravated sex

ual   assault      in    Cause    No.    50954    and    Cause       No.    50955.      The    indict

ments in         each cause allege different dates of offense, different

complaining witnesses and different means of vaginal penetration.

The above         different factors              of each        case require separate pre

paration of defense.

        The counsel         for the        Defendant rightfully                  presumed the two

cases would           be prosecuted         in numerical              order.      On May 1, 1989,

two days prior to the beginning of trial,                             the prosecutor          in this

cause       by    hand     delivered        letter           notified       the counsel for the

Defendant of the state's intention to prosecute the two cases out

of    numerical          order.          That     is, the state intends to prosecute

Cause No.        50955 prior to the prosecution of Cause No.                            50954.        The

trial of         these causes           out of    numerical order woiuld be unfairly

advantageous to the state and be detrimental for the defense.
                                            II.


     The Indictment in Cause No. 50955 identifies the complaining

witness only by pseudonym.               The true name of the complaining wit

ness was confirmed by the prosecutor                       on    May    2,     1989,   one day

prior to        trial.     The Defendant             contends more time is needed to

investigate        the    character       and        background        of     the complaining

witness    in   Cause    No.   50955.


                                           III.


     This motion is made not for delay but that justice be done.

     WHEREFORE,          PREMISES       CONSIDERED, the Defendant respectfully

prays that this Honorable Court enter an order delaying this case

from its present setting of May 3, 1989, to a future date.

                                                Respectfully submitted,




                                                B.    WARREN GOODSON,         JR.
                                                P.    0.   Drawer     12530
                                                Beaumont,        TX 77726
                                                (409)      898-3423
                                                TBL    08169500


                                                ATTORNEY        FOR   DEFENDANT
THE   STATE    OF   TEXAS                    *


COUNTY    OF   JEFFERSON                     *


        BEFORE ME, the undersigned authority, personally appeared B.

Warren Goodson,          Jr., Counsel for Defendant, who upon oath deposes

and says       he   is   Counsel of Record for the Defendant herein and as

such is fully capable,              authorized,         competent         and     qualified to

make this affidavit; that he executed the same for, and on behalf

of said Defendant for              all purposes,         and states         that the state

ments    herein       contained are       true    and        correct   to the         best of   his

knowledge.


                                             B.    WARREN GOODSON,              JR.

        SUBSCRIBED AND SWORN TO before                  me     by   the     said       B. Warren

Goodson,       Jr.,      Counsel    for   Defendant,            this      the              day of

                      , 1989, to certify which witness                    my hand       and seal

of   office.



                                             Notary Public in and for
                                            The    State       of   Texas
                                      CERTIFICATE       OF    SERVICE


           A true and correct copy of the foregoing Motion was deliver

ed to           the office       of the        District Attorney of Jefferson County,

Texas,          on the               day of                                , 1989.




                                                       B.    WARREN GOODSON,         JR.


                                                ORDER


           On this the                  day of                                     , 1989, came on

to    be        heard    the   Defendant's       Motion       and    the   Court   finds   that    said


Motion is hereby (GRANTED)                       (DENIED).

           It    is therefore ORDERED,            ADJUDGED and             DECREED by      the Court

that       said     Motion      be     (GRANTED and           said    cause   be   continued      until

the               day of                           , 1989)            (DENIED to       which action

of the Court the Defendant duly excepts).

           SIGNED this the                    day of                                   , 1989.




                                                       JUDGE    PRESIDING
                         t.


V
                                 NO

     THE STATE OF TEXAS                    *             IN THE        DISTRICT

     VS*                                   *             COURT OF
     ALBERT LEE MASON                      *             JEFFERSON COUNTY, TEXAS
                          MOTION FOR INSTRUCTED y^pi™
    TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW the Defendant in the above styled and numbered
    cause and respectfully moves the Court for an Instructed Verdict
    and in support thereof would show the Court as follows:
                                           I.


           The State has wholly failed to prove each and every material
    element of the Indictment beyond a reasonable doubt.
                                                                                                                 ^^^^^^^^SpSH^^^^^^^^^^^

                                        m.SofSS'
      THE STATE OP TEXAS                       *
                                                   IN THE 252ND DISTRICT
      VS.


      ALBERT          MASON                • *
                                                   COURT OF
                                                                                 u.
                                                   JEFFERSON COUNTY, TEXAS
                              MOTION TO QUASH IfrlDICTMgNT
     TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW the Defendant in the above styled and numbered
     cause by and through his appointed attorney of record and moves
     the Court to Quash the Indictment in this cause and as .grounds
     therefore would show the Court as follows:
                                          I.


         The Defendant is charged by indictment in this cause with
    the offense of aggravated sexual assault. Such indictment iden
    tifies the, complaining witness as "Mary Jane". The indictment
    makes no reference to the use of a pseudonym for the identifica
    tion of the complaining witness. Identification of the complain
    ing witness was conveyed to this Defendant by the prosecuting
    attorney only after this Trial Court granted a Defendant's Motion
    to Discover the Name of the Complaining Witness.
                                         II.


            The use    of a pseudonym, here "Mary Jane", in an indictment
    violates Article 21.07 Code of Criminal Procedure.           Such article
    requires the allegation of the name of any necessary person.           The


m   complaining witness is such a necessary person.
                                        III.


            The indictment in this cause fails      to notice   the Defendant

    on the     face of    the indictment that a pseudonym was used in sub-
                       |^ffljj|Bji|g|ggiJjSg|g^




           ^^^^^^^^^^^^^H                                                :^;;s>;^^i^fa«*>?%is?;:   ^^•jS^^^pBl^ggjgjjgj^



     stltutlon of the true name, of the complaining witness. Sucn a,e
     of apseudonym in an indictment without stating in the indictment
     apseudonym is belng used denies the Defendant hiR ^        ^^
     tice guaranteed in the due process^ clause of the Fifth ta.na.-nt
     to the United States Constitution and Article I, Section 10 of
     the Constitution of the State of Texas.
                                                      IV.


          An indictment which uses a pseudonym in any for. for the
    name of the complaining witness is insufficient in law in that it
    is so vague and indefinite that if the Defendant were found
    guilty, a judgment based upon said indictment would not He suck
    as could be used as a plea in bar of a subsequent prosecution for
    the same offense.

          WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays
    that the Court Quash the said indictment.
                                                      Respectfully submitted,


                                                      '2?                                                                               -f?
                                                                                     *•: m^i




                           CERTTPTP^TE OF Rfttvir*
          A true and correct copy off the foregoing Motion was deliver
     ed to the office of the District Attorney of Jefferscson County,
     Texas, on the  - day of       <7%%n             1989.
                                        r




                                            A? AAs'**-* s*AA^rAj^_
                                        B. WARREN GOODSON, JR.

                                 ORDER

          On this the       day of
                                                          _,   1989, came on

     to be heard the Defendant's Motion and the Court finds that salid
     Motion is hereby (GRANTED in all things) (DENIED to which action
     of the Court the Defendant duly excepts).
         SIGNED this the       day of                            1989#


h*
                                      JUDGE PRESIDING
                                                                                 ©,
      if
A                JEFFERScf' COUNTY REGIONAL CRIME LABORATOK       REPORT
                                                                      1 -
CASE NO.: 88-19844                          LABORATORY NO.:       13349

DATE OF OFFENSE:          4/08/88           DATE SUBMITTED:. 4/11/88

SUSPECT: "RAY" B/M                          PRODUCT:    SEX OFFENSE
                                                        RAPE. KIT
                                                        CLOTHING
                               i'




VICTIM: JANE, MARY B/F              23Y0A

SUBMITTING
OFFICER: STEWARD, GERALD                    AGENCY:    BEAUMONT POLICE DEPT.
                                                          ;JEFFERSON COUNTY




LABORATORY FINDINGS:

Exhibit "1".-

       One (1) ADC additive Vacutainer tube which contained a whole
          blood specimen taken from the victim.

               Results: We found the sample to be Group 0. The secretor
                  status of this individual was found to be Le(a+b-), a
                  non-secretor of blood group substances into her body
                  fluids.

Exhibit "2" -

       One (1) microscope slide mailer which contianed four (4) slides.

               Results:     We did not observe an\ spermatozoa op any of these
                  slides.

Exhibit "3"

       One (1) white cardboard box labelled, "Vag X Anal _ Oral _" which
             contained two (2) cotton swabs.

              The acid phosphatase activity on this swab was not
                  indicative of the presence of semen.

Exhibit "4"

       One (1) white cardboard box labelled, "Vag X Anal _ Oral _" which
          contained two (2) cotton swabs.   ,

  4/22/88                                        \U3U
DATE REPORTED                               ANALYST            JSF
      /DJC
CC:
               JEFFERSON COUNTY REGIONAL CRIME LABORATW- REPORT -        2

CASE NO.: 88-19844                        LABORATORY NO.:        13349
DATE OF OFFENSE:      4/08/88             DATE SUBMITTED:      4/11/88
                                          PRODUCT: SEX OFFENSE
SUSPECT: "RAY" B/M                                  RAPE KIT
                                                    CLOTHING



VICTIM: JANE, MARY B/F 23Y0A,
SUBMITTING                                AGENCY: BEAUMONT POLICE.DEPT.
OFFICER: STEWARD, GERALD                                  JEFFERSON COUNTY




LABORATORY FINDINGS:

               Results: The acid phosphatase activity on this swab was not
                  indicative of the presence of semen.

Exhibit "5" -
        One (1) white cardboard box labelled, "Vag _Anal _Oral X" which
           contained two (2) cotton swabs.
               Results: This individual did not secrete ABO blood grouping
                  substances in her body fluids.

 Exhibit "6"
        Two '(2) brown envelopes contianing pubic hair combings and known
           pubic hair samples.
               Results- These hairs were collected for possible comparison
                  purposes      Further tests may be conducted should suspect
                  reference standards be submitted.




                                                   LMd^   >d   \J~cncL
    4/22/88.
                                             ANALYST            JSF
  DATE REPORTED
        /DJC
  CC:
+~4M

                                 //7.
                                         2.u.cjicooe
                                                                        GENERAL OFFENSE REPORT
                                                               X lOO TIME                4.'ARRIVAL TIME            9. DAY OF WEEK
                                                                                                                                                 lAJ^M
                                                                                                                                                Aonot:                            TOJICHAROEST

 ^-WW                                                                                      a son                        FRI                                                           am
 B, OFFENSE REPORTED                                       9L OFFENSE LOCATION                                    10. DATE AND TIME OCCURRED


 t\C*(>. Sm^w;                 i^t>T                                                                                  technician           Sue.        Kc\\y
 10. POINT OF ENTRY                                                         20. MEANS OF ENTRY                        21. A. IS THERE ANY SUSPECT                                 QUO          frVES
                      fJin                                                             fJJA                              B. WAS AN ARREST MADE                                    STNO         DYES

 22. TYPE INSTRUMENT, WEAPON OR FORCE USED                                                                               C ARE WERE WITNESSES TOTHE OFFENSE                       L NO     .K/YES
    utikdaud                      Kk1 iFe              / Mystcr>l                         forc^                          D. CAN \«"NES3 I VICTIM IDENTIFY SUSPCCTfS)              DNO      FTYES
    WHERE TREATED                       PHYSICIAN   OR i.P.                 25. DATE A TIME PRONOUK                      E. IS THURB A SUSPECT VEHICLE                            ST NO        a YES

?                                    *j^p £cY< £^.
                   ^u^ts\\;             if an e«         \i^
                  ^Ow.a ^          U;t

                  ^e^^ofocul cloVVi;^^
97. VALUE OF PROPERTY STOLEN                                                   | S» VALUE OF PROPERTY DAMAGED                                3a TOTAL AMOUNT OF LOSS


                         ML                                                    I                       Ailfir                                                 ALLd
30. VEHICLE SUSTAiMNO LOSS, DAMAGE, OR STOLEN
YEAR 1      HAKE         I       MODEL      I       BODY               iOUJF       I       LICENSE»           I       STATE    I      YEAR        VINO

                                                                                              A/'/A           |                \
31. HARRATTVe


                                                                                                                                                                                          -V




32. OFFICER COMPLETINa REPORT                       3*,BAOOfi0                         34. DATE & TIME COMPLETED


      5 D^STfe*,
MOtSTRWUTIOH OF REPORTlO YOUTH SERVICES
                                                                    fllSQ^
                                                                                                       37. FOLLOW-UP ASStONED TO]

  O CRIMINAL INVESTRIATtON                       D SPECIAL CRIMES                      a INACTIVE




19. NON^ONSENTl          I? OWNER                   D BAILEE                OMANAOER                      DTENANT

          I OR) NOT OIVE ANYONE PERMISSION TO COMMIT THE ABOVE DESCRIBED OFFENSE AOAINST MYSELF AND / OR PROPERTY «
          OR UNDER MY CONTROL, AND I DO WISH TO FILE CHARGES. MY RELATIONSHIP TO THE ABOVE DESCRIBED IS]



            et\«\rM              AM 5                                    -^^ (H
                                                                              %}&->                                                                           41CUCJL ADVISED
                                                                                                                                                                fQYES          DNO
                                                                                                                                                                                     H
                                                                                                                                                                                           V>^
c-f-                                                                                                                                                                                 O

                                                                                                                                      o      o     o     o     o     O
                                                                                                                                                                                     G
       o          O     o     o      o         o        o         o    o     o     o      o      O     o     o     o      o     O                                          H
                  O     o     o      o         o        o         o    o     o     o      o      O     o     o     o      o     O     o      o     o     o     I-1                   z
       o                                                                                                                                                                   D
       vo         VD    (Jl   vO     en        en       Ln        cn   Ln    (Jl   cn     cn     Ln    cn    cn    cn     cn    cn    cn     (Jl   cn    cn    LO    LO              o
03     sj         sj          sj                        M                    M     IS)    NJ     NJ    NJ    NJ    NJ     N>    NJ    NJ     NJ    NJ    NJ    Lo    LO
                        Is)          is)       NJ                 NJ   NJ                                                                                                  G
       o          O     sj    o      vj        sj       sj        sj   sj    sj    •vj    sj     sj    sj    sj    -J     sj    sj    -si    sj    sj    sj    O     O
                  Is)   sj           sj        -J       "si       sj   sj    sj    sj     sj     •sj   sj    sj    sj     "•J   sj    vi     sj    sj    Vj    Ln    Ln              o
T3     Is)                    Is)                                                                                                                                          z
       CO         CO    ui    CO     en        cn       cn        cn   cn    (Jl   cn     cn     cn    (Jl   cn    cn     Ln    cn    (Jl    Ln    cn    Ln    CO    CO    o
cn                                                                                                                              cn    cn     Ln    cn    Ln    VD
       -fc        -^    Ln    .&     en        (Jl      cn        cn   cn    cn    cn     (ji    cn    cn    Ln    Ln     cn                                         vO
 i                                                                                                                                                                                   t-*
                                                                                                                                                                                     CO
                                                                                                                                                                                     L-*

                                                                                                                                                                                     cn
3                                                                                                                                                                                    o



                                                                                                                                                                                                      3
Cl                            o      i-*       o        o              o     l-»   o      o      M     o     o     o      >-*   o     o      t-*   o     o     M     O
       o          O     o
       cn         CO    (ji   en      i-1      LO       Cn        o    CO    o     CO     CO     o     NJ    cn    cn     (-*   cn    CO     o     N)    A     h-»   en    H
                        -^    ^s.    ^                            ^                ^      *-s.   ^                              s»                 ^s    -*^               n
                  LO    o            o         NJ       CO        LO   M     NJ     i-*   o      NJ    NJ    t-1   CO     NJ    Is)   NJ     NJ    NJ    O     NJ    h-»   (A
cn     Is)        O     Is)   CO     NJ        sj       o              NJ    00    i-»    cn     sj    cn    cn    o      O     vD    CO     cn    cn    co    CO    Sj
       —•*.             ^-,   "•s.   ^         ^                  s.   -^          **s           ^     ^s.         ^      -S.   ^     •**.   -*.   **,   ^
Cl                H*    i-1    I-*             H*                 H*   M     h-1   )-*                 M     i-*    i-*   NJ    NJ    NJ     NJ    NJ    NJ    NJ    NJ
                                               vD       vO        ID   VO    VD    ID     vO     VO    vO    vO    VD     O     O     o      o     o     O     O     O     u
       vO         vO    VO    vD     vo
b      VD         vD    VO    VD     VO        U3       VD        vO   vO    vO    VO     VD     vO    vO    VO    VD     O     O     o      O     o     O     O     O
CL     CO         CO    A     -^     A         Ln       cn        cn   cn    cn    sj     sj     -si   CO    CO    VO     O     I-*   I-*    I-*   NJ    4*    cn    CO              (A
                                                                                                                                                                                     M
d                                                                                                                                                                                    o
                                                                                                                                                                                     z
                                                                                                                                                                                     o


an                                                                                                                                                                                   o
                                                                                                                                                                           c
       z          2     Z     Z      >         m        m         m    rn    >     >      >      >     >     >     m      m     m     m      m     m     O     z     CO              00
                                                                                                                                                                           3
       Is)        Is)   NJ    Is)    X         NJ       NJ        NJ   Is)   X     X      X      I     X     X     NJ     NJ    NJ    NJ     NJ    NJ    O     X     -<              CXt
                                                                                                                                                                           s         Ln
VI
                                                                                                                                                                                     ^1


                                                                                                                                                                           r-                    O
                                                                                                                                                                           a
       FT!        m     m     m      rn        m        m         IS   Z     m     m      m      m     m     m     2      2     X     rn     m     m     m     m     m                           o
                                                                                                                                                                           »
                                                                                                                                                                                m                c
                                                                                                                                                                                >
                                                                                                                                                                                                 3
                                                                                                                                                                                H
                                                                                                                                                                                a                (A
                                                                                                                                                                                in   z
S                                                                                                                                                                                                2.
Cl            i                                              '"                                                                                                                 H
                                                                                                                                                                           o    3                o
CD     (Jl        en    en    en     en        cn       en        cn   cn    CO    sj     CO     sj    CO    sj    CO     sj    CO    CO     sj    CO    sj          VD*
                                                                                                                                                               O
X                                                                                                                                                                                    z           •1
                                                                                                                                                                           3         01
                                                                                                                                                                                1    3           7i
                                                                                                                                                                                     n

                                                                                                                                                                                5"   2           <
                                                                                                                                                                           n    3    >
                                                                                                                                                                           o         CO
                                                                                                                                                                                     O
                                                                                                       CO    LO    LO     CO    w     CO     LO    CO    NJ    CO    LO
                                                                                                                                                                           3         z
       NJ         NJ    lo    CO     CO        LO       .j>       CO   Lo    LO    NJ     NJ     LO                                                                        •a
                  ^i    Ul    CO     o         LO       sj        cn   LO    LO    CO     VD     LO    NJ    A     VO     VD    CO    CO     A     vO    VD    A     vO              >
       -^
                                                                                                                                                                                     I-
                                                                                                                                                                                     CD
                                                                                                                                                                                     m
                                                                                                                                                                                     7>
                                                                                                                                                                                     -t
                                                                                                                                                                           7)
                                                                                                                                                                           (I
       Is)        nj    ISJ   CO     IS)       fs>      LO        LO   CO    NJ    NJ     NJ     LO    NJ    LO    LO     CO    CO    CO     LO    LO    CO    Ln    LO
                                                                                                                                                                                     5-<
       CO         -^    Ln    O      CO        CO       CO             CO    cn    CO     LO     LO    CO    -si   01     NJ    cn    LO     O     O     vO    o     CO




                                                                                                                                                                           z
                                                                                                                                                                           01
       CO         j*    en    en      A        cn       cn        cn   -^    cn    CO     -^     CO    Ln    -C»   cn     4^    •&    J*     A     cn    4>    LO    (Jl

       Cn         o     o     o                i-*      o         CO   cn    i-»   CO     CO     VD    NJ    CO    cn     sj    -P*   LO     NJ    O     VO    l-»   LO




                                                                                                                                                                           1-
                                                                                                                                                                           U
                                                                  NJ   NJ          N)     NJ     NJ    NJ    NJ    NJ     CO    LO    NJ     CO    NJ    l-1   NJ    NJ    3
        h-*       M      LO    NJ        IS)       NJ   a                    NJ
        •sj       CO     LO              NJ        NJ   m         cn   LO    CO    NJ     M      cn    h-1   -1^   vD     cn    NJ    J>     O     ID    M     sj    VO
                               *>




                                                                                                                                                                           M                          T3
U>                                                                                                                                                                         3
        z         z      2     z         Z         Z    z         2    z     z     z      2      z     z     z     Z      Z     Z     2      z     Z     Z     2     z     <                          OQ
                                                                                                                                                                           SL
 VO                                                                                                                                                                        a

 to
 o

 u>
"1J'*.-;                  -TDCJ DISCIPLINARY :ffp£fT AND HEARING RECORD '."                                                         \
'CASEs' 2(3158141969 TDCJNG:017l3i5» NAMF.3 MASON»|ALEERT RAY                                                               . Efts l3.9
 UNITsHV       HSNG: H-l         10 B                   JOB:, CLOTHING, SORTER 1ST                                              IQs J37?
 CLSSs S3 CUSTj E2 PRIMARY LANGUAGES ENGLISH' [ «HMR RESTRICTIONS;                                                             NONE?
 GRDE: MI /     HP   OFF. DATE % 01/19/15                05 s 1.5. AM            LOCATION; HV LAUNDRY
 TYPE;   ID
                                           •OFFENSE DESCRIPTION
ON THE DATE AND TIME LISTED ABOVE^ AND AT W LAUNDRY, OFFENDER2                                                           MASON,ALBERT
RAY,   TDCJ-ID NO. 01713158,       REFUSED OR FAILED TG* «.„
OFFENDER PLEA3 ,(6, NS, .NONE)/-'•!                           !!              I        ;-
                                                   PUNISHMENT* •„ >
LOSS OF PRIV                 CONT.VISIT SUSP THRU                                   /        /
  PROPERTY (DAYS). .                   CELL RESTR (DAYS)
  *              
OFFENDER" SIGNATURE FOR RECEIPT GF FINAL REPORT:                                                           .         ;                 ___
HiiwlNGnwiciF^RTNT)"                   '           '•                        . ^ warden"""                       "
 {FORM I-- CONTACT A STAFF MEMBER IF'YOU DO |JCT UNDERSTAND THIS FORM
                                                                              i-
 {REV.' m-im COMUNIOUESE CON UN MIEMBRO DEL PERSONAL SI NO ENTIENDE ESTA FORMA
    '>..                                                                         May 3                      ^,g884:4^.m
  .             Albert Ray Mason                                                  .„„.„ _,
  •».                       1          :                               .        , AFTER FIRST BEING DULY WARNED BY
                Pet. F. Woodsmall                          TH£ p£RS0N TQ mw TH|S STATEMENT ,s BY ^ WjK Jmji
           1.    I have the right to have a lawyer present to advise roe either prior to any questioning or
                 during questioning; and
           2.    That If I am unable to employ a lawyer, that I have the right to have a lawyer appointed
                 to counsel with me prior to or during any questioning; and
           3.    That 1 have the right to remain silent and not make any statement at all and that any
                 statement I make may and probably will be used In evidence against me at my trial or trials
                 concerning the offense for which this statement Is made; and
           4. That I have the right to terminate, to stop and quit the making of thts statement at any time; and
           5. That I, prior to and during the making of this statement, fully understanding the r.lghts
              listed above In Numbers 1 through 4, do knowingly, Intelligently, and voluntarily waive the
                rights listed above In Numbers 1 through 4.

  Having been warned of the above, of my own free will and without any promises or offers of leniency or favors,
  and without compulsion or persuasion by any person or persons whomsoever, I do here make the following
  voluntary statement.       _
My name is Albert Ray Mason.                   I am a black male 20 years old.                     My date of
birth is 9-21-67.                I am unemployed.


About a month ago, I was coming down Magnolia into Magnolia Park.
A black female was walking down Magnolia. I jumped on my bike and
attacked her into the bushes. I had talked to this girl before at
the HALFWAY House on Avenue A.                    I did not know her name.                         i
I had asked her where she was going before attacking her. She said
Gladys street. I convinced her to go to the disco. I grabbed her
by the neck and pulled her into the bushes and beat her up. I was
g±Kg going to try to have sex with her but she scratched me in my
face and I ran and got my bike and took off. The black girl was
wearing a white dress and white heels.                        She is a black female
withiJbr^qwn skin, longhair, slim build, about 23, and wears black glasses.
When I ran off, I figured she would go to the halfway house and try to                                         "'
get my picture.

After I did this to this girl, I couldn't sleep because I knew what I
had done was wrong.


OF MY KNOWLEDG SO HELP ME GOD.

I HAVE GIVEN THIS STATEMENT VOLUNTARILY AND I HAVE NOT BEEN MADE ANY
PROMISES, THREATENED OR COERCED IN ANY WAY TO MAKE THIS STATEMENT.


                                           tf/f^f C&^y- Ji^yfrv



                                                                                                                      i
SS^W1^   ™1988, A.D
     OF MAY,




                      v^ \nT•




                                i